Title: Appointment as Delegate to the General Meeting of the Society of the Cincinnati, 3 May 1788
From: Society of the Cincinnati
To: Hamilton, Alexander


New York, May 3, 1788. Baron von Steuben, president of the Society of the Cincinnati of the State of New York, signed a certification that Hamilton and six other men had been appointed delegates to represent New York in the “General Meeting of the society of ye. Cincinnati to be holden in the City of Philadelphia on Monday the fifth day of May 1788.”
